t c no united_states tax_court fansu camara and aminata jatta petitioners v commissioner of internal revenue respondent docket no filed date although ps were married at all relevant times h erroneously claimed single filing_status on hi sec_2012 individual_income_tax_return in the notice_of_deficiency r changed h’s filing_status to married_filing_separately after petitioning this court ps filed a joint income_tax return r contends that h’s original single return was a separate_return such that the limitations of sec_6013 apply to prevent ps from claiming the benefits available to married taxpayers who file a joint_return held the return that h originally filed erroneously claiming single status did not constitute a separate_return within the meaning of sec_6013 see 788_f3d_834 8th cir rev’g and remanding tcmemo_2014_8 641_f2d_339 5th cir unit b date aff’g a f t r 2d wl n d ga held further h is entitled to joint filing_status and rates fansu camara and aminata jatta pro_se beth a nunnink for respondent opinion thornton judge by notice_of_deficiency dated date respondent determined a dollar_figure deficiency in mr camara’ sec_2012 income_tax along with an dollar_figure addition_to_tax under sec_6651 and a dollar_figure penalty under sec_6662 in a second notice of deficiency--also dated date--respondent determined a dollar_figure deficiency in mr camara and ms jatta’ sec_2013 joint income_tax along with a dollar_figure addition_to_tax under sec_6651 and a dollar_figure penalty under sec_6662 after concessions the only issue remaining for decision is whether sec_6013 1unless otherwise indicated section references are to the internal_revenue_code code in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded 2the parties agree on various adjustments to mr camara’ sec_2012 schedule c profit or loss from business they also agree that mr camara received dollar_figure of unreported taxable interest in and that he is not liable for any addition_to_tax or penalty for additionally the parties agree that mr camara and ms jatta are liable for a dollar_figure deficiency and a dollar_figure sec_6651 addition_to_tax for bars mr camara from electing joint filing_status and rates for hi sec_2012 tax_year the parties submitted this case for decision without trial pursuant to rule background mr camara was married to ms jatta at all relevant times nevertheless on hi sec_2012 form_1040 u s individual_income_tax_return filed on date mr camara erroneously checked the box for single filing_status in the notice_of_deficiency issued to mr camara for hi sec_2012 tax_year respondent changed his filing_status from single to married_filing_separately on date while residing in tennessee mr camara and ms jatta timely petitioned this court with respect to that notice_of_deficiency as well as the notice_of_deficiency that respondent issued to them for their tax_year 3insofar as the record shows respondent issued no notice_of_deficiency to ms jatta for her tax_year accordingly this court does not have jurisdiction to redetermine any deficiency for her tax_year see sec_6212 sec_7701 rule 83_tc_626 this circumstance however does not preclude mr camara from seeking to use joint rates for having filed a joint_return with ms jatta before this case was submitted for decision see 91_tc_926 n 86_tc_433 n aff’d in part on this issue rev’d in part 851_f2d_1492 d c cir 4the record does not suggest that mr camara and ms jatta lived apart at any relevant time on date mr camara and ms jatta filed with the internal_revenue_service irs a joint return which they had both signed ms jatta had not previously filed any return with the irs discussion mr camara erred when he checked the box claiming single filing_status on his original income_tax return there is no dispute that he should have either filed hi sec_2012 return as married_filing_separately or filed jointly with ms jatta the parties agree that if mr camara and ms jatta are entitled to elect joint filing_status for the joint_return that they filed on date--after receiving the notice_of_deficiency and petitioning this court--correctly reflects their tax_liability with certain agreed-upon changes and respondent concedes on brief that mr camara and ms jatta meet the substantive requirements for joint filing_status and rates for respondent contends 5the record does not reveal why mr camara made this error respondent has not suggested that mr camara’s error was anything other than a mistake in good_faith 6the parties have stipulated that the joint_return omits dollar_figure of taxable interest_income which the parties now agree must be included in gross_income the parties have also stipulated additional deductions of dollar_figure for taxes and licenses that were not claimed on the joint_return see supra note however that sec_6013 now bars mr camara and ms jatta from filing a joint_return and consequently he suggests they are procedurally barred from claiming the benefits generally available to married taxpayers who file a joint_return for the reasons discussed below we disagree a general legal principles a married individual who makes a single return jointly with his spouse is taxed according to a more advantageous tax_rate structure with wider taxable_income bands than a married individual who does not make a single return jointly with his spouse sec_1 d in certain other respects as well for married individuals filing a joint_return may be more beneficial than filing separate returns the determination of whether an individual is married is generally made as of the close of the taxable_year sec_7703 sec_6013 governs whether a married couple may make a joint_return sec_6013 allows a married couple to make a single return jointly of income taxes subject_to three restrictions in paragraphs and which are not applicable in this case 7for instance a married individual who files separately may be denied the standard_deduction if the individual spouse itemizes on his or her return see sec_63 and a married individual who files separately is precluded from taking the american opportunity_credit the lifetime_learning_credit and the earned_income_tax_credit see sec_25a sec_32 sec_6013 permits married taxpayers to elect in certain circumstances to switch from a separate_return to a joint_return we sometimes refer to this election to switch from a separate_return to a joint_return as the sec_6013 election to avoid confusion with the sec_6013 election to make a joint_return in the first instance and the election to file a separate_return as referenced in sec_6013 sec_6013 provides this general_rule if an individual has filed a separate_return for a taxable_year for which that individual and his or her spouse could have filed a joint_return that individual and his or her spouse may nevertheless make a joint_return for that year sec_6013 lists four limitations on this election to switch to a joint_return because the sec_6013 election applies only where an individual has filed a separate_return the sec_6013 limitations likewise apply only if the individual has filed a separate_return see 91_tc_926 overruling 14_bta_465 and declining to follow 804_f2d_125 10th cir aff’g t c memo 86_tc_433 overruling 54_tc_1364 aff’d on this issue 487_f2d_36 7th cir aff’d on this issue 851_f2d_1492 d c cir b respondent’s contentions respondent contends that mr camara’s original return on which he erroneously claimed single filing_status constitutes a separate_return within the meaning of sec_6013 and consequently that the sec_6013 limitations apply to prevent mr camara from making the sec_6013 election to switch to a joint_return the two limitations that respondent invokes are found in subparagraphs a and b of sec_6013 subparagraph a bars the sec_6013 election after three years from the filing deadline without extensions for filing the return for that year subparagraph b bars the sec_6013 election after there has been mailed to either spouse with respect to such taxable_year a notice_of_deficiency if the spouse as to such notice files a petition with the tax_court within days respondent argues that these two limitations are satisfied because the date on which mr camara and ms jatta filed a joint return--date--was more than three years after mr 8the other two exceptions relate to situations in which either spouse has commenced a refund_suit for the taxable_year sec_6013 or has entered into a closing_agreement under sec_7121 or compromised under sec_7122 a civil or criminal case sec_6013 respondent does not contend that either of these exceptions applies in this case camara filed a separate_return and mr camara received a notice_of_deficiency and filed a petition with the tax_court before filing a joint_return dollar_figure c legal background the issue respondent raises has not been formally addressed by this court in a reported or reviewed opinion some memorandum opinions of this court have interpreted separate_return to include a single return or a head_of_household return for this purpose see ibrahim v commissioner tcmemo_2014_8 rev’d and remanded 788_f3d_834 8th cir swonder v commissioner tcmemo_1994_430 currie v commissioner tcmemo_1986_71 blumenthal v commissioner tcmemo_1983_737 saniewski v commissioner tcmemo_1979_337 bryant v commissioner tcmemo_1970_265 for the most part these memorandum opinions merely accept the rationale of earlier cases and the ultimate authority for these memorandum opinions appears to be traceable to 9respondent’s argument seems to conflate as the operative date under sec_6013 the filing_date of a separate_return with the filing deadline as it happens the two dates are the same in this case and so this distinction makes little difference to our analysis 10respondent’s argument also seems to conflate as the operative event under sec_6013 the receipt of a notice_of_deficiency with the mailing of a notice_of_deficiency but again the distinction makes little difference in this case earlier cases where the effect of an erroneous claim of filing_status was neither addressed nor even presented as an issuedollar_figure 11for instance swonder v commissioner tcmemo_1994_430 relies on currie v commissioner tcmemo_1986_71 quoting it for the proposition that a married taxpayer who has not filed a joint_return before a notice_of_deficiency was issued to that taxpayer cannot elect to file a joint_return if that taxpayer timely petitions the court which incidentally is no longer true after 86_tc_433 aff’d 851_f2d_1492 d c cir currie in turn cites as authority only 73_tc_610 and 77_tc_867 aff’d in part and rev’d in part on another issue 697_f2d_46 2d cir but jacobson v commissioner t c pincite simply finds as a fact that the taxpayer who was married filed a separate_return without any indication or analysis of whether the taxpayer had properly elected a status of married_filing_separately or had improperly sought to file as a single_taxpayer and in druker v commissioner t c pincite both taxpayers had filed returns claiming married_filing_separately status so druker likewise does not compel the conclusion that a mistaken single or head_of_household return is a separate_return for purposes of sec_6013 another example bryant v commissioner tcmemo_1970_265 which treats a head_of_household return filed by a married taxpayer as a separate_return under sec_6013 cites as authority only 35_tc_306 but mr kirby cannot have made an erroneous attempt to elect filing_status kirby was decided before the tax_rates for single and married filing separate taxpayers diverged see infra p and even before the irs provided taxpayers with a way to indicate single status on the return check boxes titled single unmarried ‘head of household’ surviving widow or widower with dependent_child married filing joint_return and married filing separate_return were added and grouped together for the first time on the form_1040 u s individual_income_tax_return kirby mentions no claim to head_of_household status consequently kirby did not consider or address the effect of erroneously filing a single or head_of_household return the most recent of the memorandum opinions in question ibrahim v commissioner tcmemo_2014_8 was reversed in by the court_of_appeals for the eighth circuit with a dissent 788_f3d_834 and the court_of_appeals for the fifth circuit long ago held that a single return is not a separate_return for purposes of sec_6013 641_f2d_339 5th cir unit b date aff’g a f t r 2d ria n d ga that decision is also binding in the eleventh circuit see 661_f2d_1206 11th cir dollar_figure absent a stipulation to the contrary this case is appealable to the court_of_appeals for the sixth circuit see sec_7482 we follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone 54_tc_742 aff’d 445_f2d_985 respondent argues that 807_f2d_81 6th cir aff’g tcmemo_1984_384 compels decision in his favor under golsen we disagree 12the appellate decisions in 788_f3d_834 8th cir rev’g and remanding tcmemo_2014_8 and 641_f2d_339 5th cir unit b date aff’g a f t r 2d ria n d ga are discussed in more detail below morgan involved married taxpayers who filed protest returns claiming married_filing_jointly status for some years and married_filing_separately status for other years affirming the tax_court the court_of_appeals for the sixth circuit in morgan held that sec_6013 precluded the husband from claiming the benefits of joint_return filing_status after the commissioner issued a notice_of_deficiency calculating his tax on the basis of married_filing_separately morgan does not squarely address the issue presented in the case before us morgan does not explain the effect under sec_6013 of a married taxpayer’s initial filings of a return erroneously claiming single status nor does morgan even implicitly disagree with the result in glaze which does squarely address the issue before us rather the court_of_appeals in morgan distinguished glaze on the grounds that glaze involved no ‘protest return’ and the taxpayer had not attempted to file a return as a married taxpayer originally morgan v commissioner f 2d pincite mr camara’s case is distinguishable from morgan on the same grounds on which glaze was distinguished in morgan mr camara neither filed a protest return nor attempted to file a return as a married taxpayer originally we have found no other sixth circuit cases addressing this issue because the court_of_appeals for the sixth circuit has not decided the precise issue before us and in the light of the recent reversal of this court’s memorandum opinion in ibrahim v commissioner tcmemo_2014_8 and the longstanding position of the court_of_appeals for the fifth circuit in glaze which is consistent with that of the court_of_appeals for the sixth circuit we reexamine this court’s holdings with respect to this issue although mindful of the virtue of adhering to this court’s long-established judicial holdings we believe that the importance of reaching the right result and of promoting uniformity in the tax law requires that we carefully reexamine the issue before us cf analog devices inc subs v commissioner t c ___ ___ slip op pincite date on balance we conclude that the importance of reaching the right result in this case outweighs the importance of following our precedent d analysis the term separate_return in sec_6013 is not defined in the code or the regulations considering the context of sec_6013 as a whole however and giving due regard to the courts of appeals’ opinions in ibrahim and glaze we think separate_return means a return on which a married taxpayer has claimed the permissible status of married_filing_separately rather than a return on which a married taxpayer has claimed a filing_status not properly available to him or her we reach this conclusion for two related reasons first sec_6013 describes filing a separate_return as an election and we agree with the courts of appeals in ibrahim and glaze that filing a return with an erroneous claim to an impermissible filing_status does not constitute an election for this purpose and second the legislative_history shows that sec_6013 was intended only to provide taxpayers flexibility in switching from a proper though perhaps improvident initial election to file a separate_return to an election to file a joint_return it was not intended to foreclose correction of an erroneous initial return statutory description as an election no court_of_appeals has held that a single return or a head_of_household return is a separate_return for the purposes of sec_6013 and the two courts of appeals that have considered this issue have held the opposite 788_f3d_834 glaze f 2d dollar_figure in glaze the issue was whether a taxpayer who had originally filed a single return was subject_to the limitations of sec_6013 mr currie the 13as noted glaze is also binding in the court_of_appeals for the eleventh circuit see 661_f2d_1206 11th cir taxpayer died intestate early in glaze f 2d pincite ms barrow who filed a single return for claimed to be mr currie’s common_law wife and challenged the estate on that basis glaze a f t r 2d ria while ms barrow’s challenge was being adjudicated mr glaze the administrator of mr currie’s estate filed a income_tax return for mr currie that designated mr currie as single reflecting the position of the estate id late in a jury decided that mr currie and ms barrow were married at the time of his death id mr glaze and ms barrow then attempted to make a joint_return for for mr currie and ms barrow but the commissioner denied the accompanying request for refund on the basis that the joint_return was untimely under sec_6013 id in holding that the limitations of sec_6013 did not apply the court_of_appeals emphasized throughout its opinion that sec_6013 describes the filing of a separate_return as an election glaze f 2d pincite n the statute actually embodies two elections an initial election to file separate returns and a subsequent election to file a joint_return see also sec_6013 referencing the election to file a separate_return noting that sec_6013 was enacted as a matter of legislative grace to permit married taxpayers to escape the adverse financial consequences resulting from an injudicious election to initially file separate returns rather than a single joint_return the court_of_appeals for the fifth circuit held that sec_6013 applies only if there was a previous election by a married_person to f ile a separate_return glaze f 2d pincite the court_of_appeals went on to hold that sec_6013 does not apply unless the taxpayer has previously filed a married filing separate ly return use of the word separate can only be deemed to refer to the filing_status of married_filing_separately the term election embodies the notion of choice a reading of s ection b and s ection b leads to only one inference ie the section is applicable only to the situation where a married taxpayer has made an election to file a separate not single return and later decides that he she wants to revoke that choice in the instant case there was never any election until the filing of the joint_return on date the decedent had never made a previous election to file a separate_return he had by his administrator filed a single return this is an entirely distinct category from married_filing_separately it is clear that s ection was never intended to cover situations such as the one presented here where a taxpayer erroneously lists his status as single rather than married id at dollar_figure 14in dicta in phillips v commissioner t c pincite we characterized the holding in glaze as too narrow but we did not undertake in phillips to decide the meaning of separate_return in 788_f3d_834 the issue was whether a taxpayer who had originally filed a head_of_household return was subject_to the limitations of sec_6013 over a dissent the court_of_appeals for the eighth circuit found for the taxpayer holding that a head_of_household return is not a separate_return for the purposes of sec_6013 id the court_of_appeals for the eighth circuit concluded that separate_return refers only to a married_filing_separately return because t hroughout the code a ‘separate return’ is an option only for ‘married individuals ’ ‘spouses ’ or ‘husband and wife ’ id pincite following glaze the court also concluded that because the taxpayer had not filed a married_filing_separately return no election to file a separate_return under sec_6013 had been made and therefore sec_6013 did not apply id pincite as the appellate opinions in ibrahim and glaze observe sec_6013 describes filing a separate_return as an election and as glaze f 2d pincite notes t he term ‘election’ embodies the notion of choice we think that there is no valid choice embodied in a return on which the taxpayer has erroneously indicated a filing_status that is not legally available to him or her consequently we think that the use of the word election in the statute strongly supports the conclusion that an erroneous single return is not a separate_return we find further support for this conclusion in cases involving elections in other contexts such as net operating losses depreciation method and the installment_method of accounting in those contexts we have sometimes reasoned that an attempted erroneous position on a return is not an election at all and we have consistently distinguished attempted elections of an invalid method from proper but possibly improvident electionsdollar_figure 15see 97_tc_632 involving the election to waive the carryback period for net operating losses several courts including the tax_court have held in various other contexts that a taxpayer who attempts to make an election that is not legally available to him will be treated as having made no election and accordingly may be allowed to make another election as though the original election had not been made citing 346_f2d_1016 9th cir rev’g 41_tc_572 and 55_tc_1101 involving election of depreciation method 89_tc_1177 describing the tax court’s jurisprudence regarding election of the installment_method 82_tc_718 these cases have allowed a taxpayer to elect the installment_method subsequent to filing his tax_return for the year_of_sale when the taxpayer’s original choice of reporting income from the sale is an impermissible method see also mamula v commissioner f 2d pincite9 t he taxpayer could not be bound by his election for it was a nonallowable choice--it was not allowable and not allowed no one was bound we are not here concerned with a taxpayer who uses hindsight to learn that the method he had chosen though proper was not the most advantageous to him we are rather concerned with an instance where the method chosen by the taxpayer is advanced in good_faith and later conceded to have been improper legislative_history the legislative_history shows that the provision now codified as sec_6013 was originally intended to alleviate a problem arising from a perceived lack of authority for a married taxpayer to change a permissible and otherwise irrevocable election as to his or her filing_status congress first allowed married taxpayers to make joint returns in revenue act of ch sec_223 sec_40 stat pincite if a husband and wife living together have an aggregate net_income of dollar_figure or over each shall make an individual return unless the income of each is included in a single joint_return but before there was little benefit to making a joint_return aside from the possible convenience of doing so because the same progressive rate schedule applied to all returns whether individual or jointdollar_figure boris i bittker lawrence lokken federal taxation of income estates and gifts paras and westlaw consequently before if married taxpayers each 16one benefit--and as far as we can tell the only benefit--of filing a joint_return instead of two separate returns between and was that the married couple could potentially claim certain dependents that neither spouse could claim on his or her own see 9_tc_1097 finding that in the absence of a joint_return a taxpayer who had provided more than half the support for his stepdaughter-in-law and stepgrandson was not entitled to claim them as dependents had taxable_income it was often better and rarely detrimental for each spouse to file a return to get the benefit of a lower effective rate in several cases decided by the board_of_tax_appeals in the 1920s and 1930s taxpayers who had originally filed a joint_return sought to replace their joint_return with two individual returns to achieve a lower effective rate by splitting their respective incomes across two returns starting with 5_bta_1029 the board_of_tax_appeals consistently held that the original filing of a valid joint_return was an irrevocable election e g 11_bta_35 7_bta_310 aff’d 29_f2d_695 7th cir 5_bta_1032 the board reasoned neither the commissioner nor taxpayers may change or alter a return that is correct and proper it may be changed in order to make it correct and in compliance with the statute but not otherwise in this case as we have said before the return filed was on a correct basis where so filed it may not be changed and another return filed on another basis although equally correct t he husband had the right to file a joint_return which included all the income of both himself and wife when he does so the statute provides that the tax shall be computed on that basis while taxpayers are given the right to determine on which basis as between joint returns and separate returns the tax shall be computed as determined by the manner in which the income is reported it does not give them the right to change such basis after the tax_liability becomes fixed and is determined on the basis on which the income is reported downes v commissioner b t a pincite2 in 282_us_101 the supreme court held that a married couple residing in a community_property_state is required to divide community_income equally between the two spouses for federal_income_tax purposes see generally bittker lokken supra para this development made filing individual returns in community_property states even more advantageous than it had been before seaborn and it also meant that similarly situated married couples often received a markedly different tax result depending on whether they were residents of a common_law_state or a community_property_state in congress reacted by extending the seaborn result to married couples residing in common_law states the revenue act of pub_l_no ch sec_301 sec_62 stat pincite provided in the case of a joint_return the combined normal_tax and surtax shall be twice the combined normal_tax and surtax that would be determined if the net_income were reduced by one-half but this change caused some confusion whereas before it had often produced a better result and almost never a worse result to file two individual returns separately after it was often more beneficial for married taxpayers to make a joint_return because the election to file separately was considered irrevocable under the board_of tax appeals’ interpretation taxpayers who initially filed separately perhaps as they had been doing for many years were unable to change their election to take advantage of the new benefits associated with a joint_return see 9_tc_1097 w e have no authority to allow the taxpayer to substitute joint returns for his separate returns see also 38_tc_530 in congress provided relief by adding sec_51 to the code which subsequently became sec_6013 of the and current codes revenue act of ch sec_312 sec_65 stat pincite like current sec_6013 sec_51 of the code applied only i f an individual has filed a separate_return the senate_finance_committee report reflected the board_of tax appeals’ and the tax court’s prior holdings that the election by married 17in actuality this change was even more favorable than the result in 282_us_101 because it effectively allowed a married couple to split all their collective income rather than just community_income taxpayers to file separately and the election to make a joint_return once made are irrevocable s rept no 1951_2_cb_458 under sec_51 of the code married taxpayers may file either separate returns or a single joint_return the election once made as to which type of return to file is binding with respect to the taxable_year for which the return is filed the finance committee’s report also noted why relief was warranted as a proper election frequently requires informed tax knowledge not possessed by the average person the binding elections referred to above may result in substantially excessive taxes id the addition of sec_51 to the code did not create any difference between the treatment of unmarried taxpayers other than heads of household and married taxpayers who filed separately the same progressive rate schedule continued to apply to both but the new and favorable treatment of married couples making joint returns after was criticized because it provided a benefit to married persons that was not similarly afforded to single persons that is the tax_benefit to married couples making joint returns was viewed by many as a 18congress provided new tax treatment for heads of household in the same act that added sec_51 to the code revenue act of ch sec_301 sec_65 stat pincite additionally congress afforded special treatment to surviving spouses in see i r c ch sec_2 68a stat pincite tax penalty on single persons bittker lokken supra para in response congress enacted a new rate schedule in applicable to single individuals other than surviving spouses and heads of households but did not apply the new rate schedule to married taxpayers filing separately tax reform act of tra pub_l_no sec_803 sec_83 stat pincite this was the first time that tax_rates diverged for single individuals and married individuals filing separately in sum as the variety of filing statuses has multiplied and as the commissioner’s administration of those filing statuses has evolved to accommodate that multiplication the wording of sec_6013 has remained unchanged in relevant part since the statute has applied if an individual has filed a separate_return the application of this unchanged statutory provision in the context of an evolving system of rate schedules and filing statuses has led to the problem we face today it is clear from the legislative_history discussed above that sec_6013 was added to the code to alleviate a problem arising from the lack of authority to change a correct election which was viewed as being irrevocable or binding s rept no supra c b pincite in 1927--long before enactment of the predecessor of sec_6013 in 1951--this court observed neither the commissioner nor taxpayers may change or alter a return that is correct and proper it may be changed in order to make it correct and in compliance with the statute but not otherwise downes v commissioner b t a pincite sec_6013 changed the first part of this proposition--it allowed a married taxpayer to alter a return that correctly and properly reflected a filing_status other than married_filing_jointly but there is nothing to suggest that sec_6013 was intended to prevent a married taxpayer who had filed an incorrect return from altering the return so as to make it correct and in compliance with the codedollar_figure that is all mr camara seeks to do in this case when a taxpayer makes an incorrect initial election as to filing_status redetermining that taxpayer’s correct_tax liability requires a determination as to filing_status that determination differs little if at all from any other determination the taxpayer may seek to contest through deficiency procedures in any deficiency proceeding our task is to review the commissioner’s determination to ensure that the taxpayer pays the correct amount of tax see sec_6213 the interpretation of sec_6013 that we adopt today allows for appropriate 19in fact before a married taxpayer who did not elect married_filing_jointly status could scarcely make an error in electing any other filing_status since there was no difference in filing_status or rate schedules for unmarried taxpayers filing single returns and for married taxpayers filings separately and since head_of_household status had not yet come into existence preassessment court review of all issues generated by respondent’s determination millsap v commissioner t c pincite without interfering with the legislative purpose of sec_6013 as we said in millsap to treat the issue of a taxpayer’s filing_status any differently than the issues involving deductions or income items would be arbitrary and without reason a taxpayer is no less entitled to question respondent’s determination of filing_status than any other determination id and in fact--although this consideration does not determine the meaning of the statute or dictate the result of this case--we note that the notice_of_deficiency that respondent sent mr camara indicated that he could challenge the determination by filing a petition with the tax_court the notice does not explain however that in respondent’s view petitioning this court would effectively foreclose any challenge to respondent’s determination of mr camara’s filing_status to sustain respondent’s position could we think help spring a trap for the unwary e respondent’s additional arguments respondent argues that his interpretation is supported by the fact that congress enacted the predecessor statute to sec_6013 in but did not establish a separate rate structure for married taxpayers filing separately until but respondent’s premise is incorrect as discussed congress enacted a new rate structure for single individuals in but the rates for married individuals filing separately remained unchanged tra sec_803 respondent also contends that in the election to file a separate_return was made simply by filing any individual return by oneself and therefore that filing an individual return by oneself effects the same election today but even if respondent is correct about the manner in which the election was administered in that historical administrative treatment does not determine the statute’s meaning and respondent’s argument assumes its own conclusion it assumes that separate_return means any non-joint individual return --but this is precisely the question before us respondent also advances various policy arguments against the result we reach today respondent points to sec_6013 which provides that a joint_return made under this subsection is generally deemed filed on the last day for filing respondent posits that our holding in conjunction with sec_6013 might in some manner allow a crafty taxpayer to improperly game the statute_of_limitations but in the light of our conclusion that sec_6013 does not apply in this case the provision of sec_6013 which concerns respondent is also inapplicable respondent also argues that because the commissioner is generally not permitted to send another notice_of_deficiency to a taxpayer if the taxpayer has filed a petition with this court sec_6212 a taxpayer should also be precluded from filing a joint_return once he or she has filed a petition but other than his vague argument that there is some relationship between sending a notice_of_deficiency and making a joint_return respondent does not contend that there is any impediment--other than the sec_6013 limitation which we hold is inapplicable--to giving a taxpayer such as mr camara the benefit of joint filing_status and tax_rates consequently respondent’s argument fails respondent also believes that our holding will allow taxpayers to evade other irrevocable elections they made on their original return respondent argues that if sec_6013 does not apply our holding would pave the way for arguing that there is likewise a gap in s ection b that requires the individual’s previous elections to carry over and bind him on the joint_return as well but this case does not present any such issue and we decline to decide any issue not properly before us finally respondent suggests that our holding will somehow upset or conflict with refund jurisdiction procedures or closing agreements under sec_7121 respondent’s arguments appear to be premised on a mistaken belief that if sec_6013 does not apply sec_6013 would allow a taxpayer to set_aside a closing_agreement or decision in a refund_suit we can see no reason why this would be so f conclusion we hold that the return that mr camara originally filed erroneously claiming single status did not constitute a separate_return for the purposes of sec_6013 consequently sec_6013 including the limitations of sec_6013 is inapplicable respondent does not dispute that if sec_6013 does not apply then under the general_rule of sec_6013 mr camara is entitled to joint tax_rates and filing_status for on the basis of the joint_return that petitioners have filed accordingly we hold for mr camara on this issue to reflect the foregoing and the parties’ concessions decision will be entered under rule reviewed by the court marvel foley vasquez gale goeke holmes gustafson paris morrison kerrigan buch lauber nega pugh and ashford jj agree with this opinion of the court
